DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “partial feature quantity” in claims 4, 5 & 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In regards to claims 4, 5 & 9, the phrase “partial feature quantity” is claimed subject matter that is not described in the specification.  The applicant is required to make an appropriate amendment to the description to provide clear support or antecedent basis of the terms appearing in the claims provided no new matter introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 4, 5 & 9, the Applicant recites a key feature of the invention, i.e. the data selection unit selects, as a partial quantity, a feature quantity having a higher feature degree for the road surface state from the feature quantities.  However, the Applicant has not explained how the partial feature quantity is being selected and/or what the partial feature quantity is.  Consequently, the Applicant has not sufficiently explained the key feature of the partial feature quantity in order to reasonably convey to a person of ordinary skill in the art.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
As to Factors (A) & (D) in regards to claims 4, 5 & 9, the Examiner does not find any explanation as to how the Applicant is selecting the partial feature quantity.  The Specification does not enable one of ordinary skill to use the invention commensurate with the scope of the claims without undue experimentation.  See MPEP 2164.01 (a)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regards to line 11 of claim 1, the claimed limitation of “… a data selection unit configured to select, as a partial data item, a data item having a higher feature degree for the road surface state from the data items and generate road surface data including the partial data item during one rotation of the tire…” is unclear.  Is the “data item” being selected the partial data item, or is the “data item” being selected the extracted data items of a road surface state as recited in line 9 of claim 1?  The limitation in line 11 of claim 1 will be read as “…a data selection unit configured to select a partial data item having a higher feature degree for the road surface state from the data items and generate road surface data including the partial data item during one rotation of the tire…” upon further examination.
In regards to line 8 of claim 2, the claimed limitation of “…the vehicle-body-side system transmits instruction data that causes the tire-side device to transmit, as the road surface data, a data item that is included in the data items and different from the partial data item” is unclear.  Is the “data item” that is included the road surface data, or is the “data item” being selected from the extracted data items of a road surface state as recited in line 9 of claim 1?  The limitation in line 8 of claim 2 will be read as “…the vehicle-body-side system transmits instruction data that causes the tire-side device to transmit the road surface data that is included in the data items and different from the partial data item” upon further examination.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 1, Kanbayashi et al (US 20200317204 A1) teaches a road surface condition assessing device comprising a tire-mounted device (1); and a vehicle body system (2) (Paragraph 0025) wherein the tire-mounted device (1) includes a vibration detector (10)  that outputs a detection signal of a vibration on a tire (3) (Paragraph 0028); a waveform processor (11) that generates the road surface data (Paragraph 0029); and a first data communication unit (Paragraph 0032). The vehicle body system (2) includes a second data communication unit (Paragraph 0042), and a road surface evaluation unit that evaluates the road surface condition (Paragraph 0043).
However Kanbayashi et al does not teach the claimed limitation of a road surface state determination device having a control unit further comprising a data selection unit configured to select a partial data item having a higher feature degree for road surface sate from the data items and generating road surface data that includes the partial data item during one rotation of the tire including the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency upon overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanbayashi et al (US 20190185008 A1) - The present invention relates to a road surface condition estimation device, which includes a tire-mounted sensor for detecting vibrations received by a tire and transmitting vibration data to a vehicle body side system, and estimates a road surface condition based on the vibration data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856